Apparatus for Analysing the Particulate Matter Content of an Aerosol


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 08/01/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,761,005 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant argues the terminal disclaimer overcomes the nonstatutory double patenting rejection. The examiner agrees and withdraws the double patenting rejection.
Applicant argues amendments to the claims overcome the 35 USC § 112(b) rejection. The examiner agrees and withdraws the indefiniteness rejection.
Applicant argues the claims are in condition for allowance. Regarding this assertion, see the examiner’s amendment and the reasons for allowance below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 8, line 1; change the phrase “The apparatus of claim 3,”  to  --The apparatus of claim 1,--.

Allowable Subject Matter
Claims 1, 2, and 6 - 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, although combined Watabe and Bertelson teach an ultrasonic smoke sensor that determines smoke density and type of smoke particles, the sensor with a monitoring space in which smoke particles diffuse, a sound wave generating unit which directs sound waves into the monitoring space, a wave receiving element, a signal processing unit data connected to the receiving element, where the processing unit determines particle content based on the attenuation of sound pressure of ultrasound waves and the generator and receiver are adjacent and a reflector does not reflect incident waves at 90° with respect to the generator mounting area; they do not teach applicant’s apparatus with an ultrasonic generator that emits waves with a principal direction perpendicular to the generator mounting side combined with a reflector does not reflect incident waves at 90° with respect to the generator mounting side. Furthermore, no other prior art can be found to motivate or teach applicant’s apparatus including wherein the ultrasonic generator is configured to emit ultrasonic waves in a principle propagation direction perpendicular to the side of the first substrate on which the ultrasonic generator is arranged; wherein the aerosol chamber further comprises a deflection area on the second substrate that is substantially planar, extends along a deflection area plane, and is configured to deflect to the ultrasonic detector, the ultrasonic waves emitted from the ultrasonic generator; and wherein a principal ultrasound emission direction of the ultrasonic generator includes an angle not equal to 900 with the deflection area plane, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 17, although combined Watabe and Bertelson teach a method for operating an ultrasonic smoke sensor that determines smoke density and type of smoke particles, the sensor with a monitoring space in which smoke particles diffuse, a sound wave generating unit which directs sound waves into the monitoring space, a wave receiving element, a signal processing unit data connected to the receiving element, where the processing unit determines particle content based on the attenuation of sound pressure of ultrasound waves and the generator and receiver are adjacent and a reflector does not reflect incident waves at 90° with respect to the generator mounting area; they do not teach applicant’s method of operating an apparatus with an ultrasonic generator that emits waves with a principal direction perpendicular to the generator mounting side combined with a reflector does not reflect incident waves at 90° with respect to the generator mounting side. Furthermore, no other prior art can be found to motivate or teach applicant’s method of operating an apparatus including wherein the ultrasonic generator is configured to emit ultrasonic waves in a principle propagation direction perpendicular to the side of the first substrate on which the ultrasonic generator is arranged; wherein the aerosol chamber further comprises a deflection area on the second substrate that is substantially planar, extends along a deflection area plane, and is configured to deflect to the ultrasonic detector, the ultrasonic waves emitted from the ultrasonic generator; and wherein a principal ultrasound emission direction of the ultrasonic generator includes an angle not equal to 90° with the deflection area plane, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 469-295-9072. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856